Citation Nr: 1730613	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include as secondary to asbestos, fumes, and toxins.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Veteran was scheduled for a travel Board hearing before a Veterans' Law Judge.  However, he failed to appear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his present lung conditions stem from his in service exposure to asbestos as well as other toxins and fumes.  See December 2009 Veteran's Application for Compensation and/or Pension.  

This matter was remanded by the Board in October 2015; namely, to obtain additional treatment records and to schedule the Veteran for a VA examination with a pulmonologist.  See October 2015 Board Decision.  Pursuant to the Board's remand directives, the RO requested treatment records between August 1, 1977 and May 15, 1997 from the Miami VA Medical Center (VAMC) in November 2015, March 2016, October 2016, December 2016, January 2017, and February 2017.

A February 2017 Report of General Information indicates the Veteran was unsure of the exact dates of treatment from the Miami VAMC, but confirmed he received treatment at this facility and insisted the relevant treatment records be obtained.  Subsequently, the RO submitted another request for the records in March 2017.  Thereafter, an April 2017 Report of General Information documented a negative response from the Miami VAMC medical records department.  At that time, the RO was informed his treatment records only dated back to 2007 and that no records existed between August 1, 1977 and May 15, 1997.

The claims file is silent for any oral or written notification to the Veteran regarding the above.  See 38 C.F.R § 3.159(e) (2016).  Neither is there a formal finding of unavailability for the same.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  Rather, the Board notes additional treatment records from the Miami VAMC were received in April 2017.  These records pertain to treatment received from February 3, 1994 to December 8, 1999 at the Miami VAMC. 

Thus, it appears the Miami VAMC is in possession of treatment records for the Veteran prior to 2007.  Accordingly, a remand is necessary to ensure all pertinent VA treatment records are obtained and associated with the claims file, and if necessary to ensure the Veteran is given proper notice of unavailability and a formal finding is associated with the claims file.

In accordance with the Board's October 2015 remand directives, the Veteran was afforded a VA examination in December 2016.  See October 2015 Board Decision; December 2016 VA Examination Report.  This VA examination was conducted prior to the RO's receipt of the Miami VAMC medical records from February 3, 1994 to December 8, 1999.  

At that time, the VA examiner noted diagnoses of chronic obstructive pulmonary disease (COPD) and bronchiectasis.  Additionally, the VA examiner acknowledged he had prior respiratory diagnoses of mycobacterium Kansasii, pneumonia, and actinomycosis, which were all resolved by the time of examination.  Of note, the VA examiner did not diagnose him with asbestosis. 

According to the VA examiner, during the examination, the Veteran reported developing some upper respiratory infections in service, but denied having any additional respiratory issues post-separation until about 1986 when he began experiencing lower respiratory infections.  His respiratory problems continued into the 1990s during which time he had a number of respiratory infections; mycobacterium Kansasii, pneumonia, and actinomycosis.  However, he was not diagnosed until 2006 with bronchiectasis, COPD, and chronic cavity lesions in his lungs.  

Following examination, the VA examiner rendered a negative nexus opinion.  In support, the VA examiner noted that despite the Veteran's assertion that he was exposed to asbestos in service, both of his present diagnoses came 30 years post-service and his recent imaging studies were not consistent with asbestosis.  The VA examiner determined that his bronchiectasis was caused by the multiple respiratory tract infections he developed in the late 1980s into 2015.  The VA examiner explained that unlike asbestosis, bronchiectasis is primarily caused by lung infections.   With respect to the COPD diagnosis, the VA examiner explained COPD is also distinct from asbestosis because it is an obstructive lung condition rather than a restrictive lung condition.  

Necessarily, the VA examiner found no nexus between the URIs the Veteran contracted in service and the current diagnoses.  In that regard, the VA examiner highlighted that his service treatment records (STRs) revealed only one episode of an upper respiratory infection (URI), which was self-limiting.  However, the Board notes his STRs show that he experienced at least two episodes of an URI in service.  See November 1975 Chronological Record of Medical Care; November 1976 Chronological Record of Medical Care; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

As noted above, there are is no medical evidence of record pertinent to the 1980s.  Nonetheless, the VA examiner attributes the current diagnosis of bronchiectasis to multiple respiratory tract infections which began in the late 1980s and continued into 2015.  Thus, it appears the VA examiner's opinion was based in part on the Veteran's lay statements at the time of examination.  See December 2016 VA Examination Report (the Medical History portion of the VA Examination Report indicates he began experiencing lower respiratory infections around 1986).  However, the VA examiner did not address his contention that he developed a cough in service and despite receiving treatment in service the condition never resolved.  See November 2010 Notice of Disagreement.  Instead, the condition progressively worsened.

Finally, while the Board's October 2015 remand directives asked the VA examiner to opine as to whether any of the Veteran's lung diagnoses were caused by or otherwise related to fumes or other toxins he may have been exposed to in service, no such opinion was rendered.  See October 2015 Board Decision; see also December 2016 VA Examination Report; Stegall, supra; D'Aries, supra.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's treatment records from the Miami VAMC prior to 2007.  In doing so, ensure compliance with 38 C.F.R. § 3.159(e).  

2. After the first request has been completed to the extent possible, return the Veteran's claims file to the December 2016 VA examiner for an addendum opinion.  If the December 2016 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Opine whether it is at least as likely as not (50 percent probability or greater) his bronchiectasis or COPD was caused by or otherwise related to his URIs in service.  

b. To the extent relevant, address any distinctions between the types of respiratory infections, to include URIs, lower respiratory infections, mycobacterium Kansasii, pneumonia, and actinomycosis.

c. Opine whether it is at least as likely as not (50 percent probability or greater) his bronchiectasis or COPD was caused by or otherwise related to his claimed exposure to fumes and/or toxins in service.

d. Discuss his lay statements, to include his assertion that his respiratory symptoms have persisted and progressively worsened since service.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


